Newfield Exploration




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 12, 2015

                                        No. 04-15-00007-CV

                                         Clevan MEYERS,
                                             Appellant

                                                  v.

                          NEWFIELD EXPLORATION COMPANY,
                                      Appellee

                      From the 452nd District Court, Edwards County, Texas
                                     Trial Court No. 3725
                         The Honorable Robert Hoffman, Judge Presiding


                                           ORDER
        On February 5, 2015, the trial court clerk filed a notification of late record stating that the
clerk’s record had not been filed because appellant failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying the
fee. On February 5, 2015, this court ordered Appellant to provide written proof to this court that
either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or
(2) appellant is entitled to appeal without paying the clerk’s fee.

    On February 6, 2015, the trial court clerk filed a notice of payment. It is therefore
ORDERED that the clerk’s record be filed in this court no later than March 3, 2015.


                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court